DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 30-58 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/03/2021, with respect to the rejection(s) of claims 1-29 has been fully considered and the results as followings:

On pages 7-9 of Applicant’s remarks, Applicant argues that the combination of Araujo and Mayfield does not teach or suggest the limitations of a method in which input from a pre-trained animal is used to classify a testing media unit as exhibiting or not exhibiting a characteristic of interest, and an indication as to whether the testing media unit exhibits the characteristic of input is stored.
Examiner respectfully disagrees with Applicant because as discussed in the Non-Final rejection mailed on 08/31/2021, the rejection replied upon Araujo to disclose wherein the designated non-human animal is pre-trained by exposure to a plurality of training media units known to exhibit a characteristic of interest (Araujo: [0065], [0084], and FIG. 3: In an exemplary multi-leveled battery of cognitive training exercises, a preliminary level may be used to acclimate the animal to the cognitive enrichment system. A reward level may be used to acclimate the animal to the presentation of the reward, including the method of delivery of the reward. An object level may be used for associating an object selection with a reward. During an A reversal level may be used to disassociate a previously learned association between a reward and a specific object. During a reversal level trial, two or more stimuli are presented to the animal, where selection of a first stimulus was previously rewarded. The animal earns the reward by selecting a second stimulus that was previously unrewarded); and storing an indication as to whether the testing media unit exhibits the characteristic of interest (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

Further Applicant argues that Araujo fails to disclose the limitations of “classifying the testing media unit via a control device as either exhibiting or not exhibiting the characteristic of interest.” Examiner respectfully disagrees with Applicant because Araujo discloses a method of Araujo: Abstract, [0059], [0083]-[0085], and FIG. 3: Cognitive enrichment system 200 further includes at least one input device 204. Input device 204 is configured to accept input from the animal. In one or more embodiments, the input corresponds to a selection of a stimuli displayed by display device 202. Input device 204 may include an image capture device, a sound recording device, one or more sensors, or any other device capable of interpreting input from the animal). Thus, Araujo read on the limitations of “classifying the testing media unit via a control device as either exhibiting or not exhibiting the characteristic of interest.”

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 


Claims 30-35, 39-42, 46, 48-52, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo – US 2012/0240863 A1) in view of Mayfield et al. (Mayfield – US 5,657,721).

As to claim 30, Araujo discloses a method comprising:
wherein the designated non-human animal is pre-trained by exposure to a plurality of training media units known to exhibit a characteristic of interest (Araujo: [0065], [0084], and FIG. 3: In an exemplary multi-leveled battery of cognitive training exercises, a preliminary level may be used to acclimate the animal to the cognitive enrichment system. A reward level may be used to acclimate the animal to the presentation of the reward, including the method of delivery of the reward. An object level may be used for associating an object selection with a reward. During an object level trial, a stimulus is presented to the animal, and the animal earns the reward by selecting the stimulus. A discrimination level may be used for associating a specific object with a reward. During a discrimination level trial, two or more stimuli are presented to the animal, and the animal earns the reward by selecting the correct stimulus associated with the reward. A reversal level may be used to disassociate a previously learned association between a reward and a specific object. During a reversal level trial, two or more stimuli are presented to the animal, where selection of a first stimulus was previously rewarded. The animal earns the reward by selecting a second stimulus that was previously unrewarded);
presenting a testing media unit (Araujo: [0058] and FIG. 3 the stimuli 310-316) that may exhibit the characteristic of interest on a media output device (Araujo: FIG. 2 the display 202) at the location (Araujo: Abstract, [0028], [0058], [0067], [0074]-[0075], [0083]-[0085], [0092], and FIG. 3: In one or more embodiments, visual stimuli are displayed on display device 202. Visual stimuli may include any displayable image. In one or more embodiments, visual stimuli differ from each other in color, shape, and size in a manner typically discernable by the type of animal);
receiving second input from an input sensor configured to accept input (Araujo: FIG. 3 the stimuli 310-316: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined) from the designated non-human animal while the designated non-human animal is located at the location (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill);
classifying the testing media unit via a control device as either exhibiting or not exhibiting the characteristic of interest (Araujo: Abstract, [0059], [0083]-[0085], and FIG. 3: Cognitive enrichment system 200 further includes at least one input device 204. Input device 204 is configured to accept input from the animal. In one or more embodiments, the input corresponds to a selection of a stimuli displayed by display device 202. Input device 204 may include an image capture device, a sound recording device, one or more sensors, or any other based at least in part on the second input (Araujo: FIG. 2 the input device 204); and
storing an indication as to whether the testing media unit exhibits the characteristic of interest (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

While Araujo discloses a method a method for activating a cognitive enrichment system based on a triggering event including a detection of an animal (Araujo: [0055], [0069], [0075], [0077], [0127], and FIG. 3: In one or more embodiments, processor 208 is further configured to perform signal processing to detect an identity of an animal, to detect an input from the animal, or to detect a triggering event), Araujo does not explicitly discloses receiving first input indicating that a designated non-human animal is at a location.

However, it has been known in the art of animal systems to implement receiving first input indicating that a designated non-human animal is at a location, as suggested by Mayfield, receiving first input indicating that a designated non-human animal is at a location (Mayfield: Abstract, column 3 lines 44-column 4 lines21, column 5 lines 54-67, column 6 lines 35-column 7 lines 10, FIG. 1, and FIG. 5: Use of the remote motion detector 61R allows for an extended area in which a cat may be stimulated to play with the cat exercise toy 10. The only limitation to the location of the remote motion detector 61R, and the corresponding location and size of the response urea 110R, is that a cat entering the response area 110R should be able to see or hear the target 190 that is moved responsive to the cat entering the response area 110R).
Therefore, in view of teachings by Araujo and Mayfield, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the cognitive enrichment system of Araujo to include receiving first input indicating that a designated non-human animal is at a location, as suggested by Mayfield. The motivation for this is to activate a control function in response to a detection of an animal.

As to claim 31, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, wherein the testing media unit is presented to a plurality of non-human animals including the designated non-human animal (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill), and wherein classifying the testing media unit as either exhibiting or not exhibiting the characteristic of interest (Araujo: FIG. 3 the based at least in part on the second input is based at least in part on a plurality of input signals received from the plurality of non-human animals (Araujo: Abstract, [0059], [0083]-[0085], and FIG. 3: Cognitive enrichment system 200 further includes at least one input device 204. Input device 204 is configured to accept input from the animal. In one or more embodiments, the input corresponds to a selection of a stimuli displayed by display device 202. Input device 204 may include an image capture device, a sound recording device, one or more sensors, or any other device capable of interpreting input from the animal).

As to claim 32, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising: identifying the designated non-human animal (Araujo: [0068]-[0069]: In one or more embodiments, processor 208 is further configured to determine the identity of an animal interacting with the cognitive enrichment system 200. Processor 208 may be configured to distinguish an identity of a first animal registered with cognitive enrichment system 200 and a second animal registered with cognitive enrichment system 200), the designated non-human animal being one of a plurality of non-human animals having provided input at the location (Araujo: [0030], [0073], [0105], [0108], FIG. 6-11: a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 33, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising: updating a historical performance record based at least in part on the second input (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer). 

As to claim 34, Araujo and Mayfield disclose the limitations of claim 33 further comprising the method recited in claim 33, wherein the historical performance record is specific to the designated non-human animal (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 35, Araujo and Mayfield disclose the limitations of claim 33 further comprising the method recited in claim 33, wherein whether the testing media unit exhibits the characteristic of interest is determined at least in part based on the historical performance record (Araujo: [0030], [0073], [0105], [0108], FIG. 6-11: a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 39, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising: signaling a reinforcement device (Araujo: [0101]-[0103] and FIG. 6: System 600 further includes remote computing devices 630-632. Remote computing devices 630-632 include any remote computing device authorized to access local information on one or more cognitive enrichment system 602-606, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer. Cognitive enrichment devices 602-606 may be configured to connect to remote computing devices 630-632, such as to transfer information, including transmitting a video feed or receiving a remote video feed. In one or more embodiments, remote computing devices 630-632 may include cognitive enrichment devices 602-606 connected to the network) at the location to reinforce behavior of the designated non- human animal in accordance with a designated reinforcement scheme (Araujo: Abstract, [0058]-[0063], [0080]-[0085], [0092], and FIG. 3-5: One or more optional speakers 302-304 may be used to play an audio stream associated with the remote video feed displayed. In one or more embodiments, speakers 302-304 may be used to play auditory rewards, including both positive and negative rewards. In one or more embodiments, only positive rewards are generated and/or dispensed by cognitive enrichment device 300) based on the second input (Araujo: Abstract, [0058]-[0063], [0080]-[0085], [0092], and FIG. 3-5: Execution of the computer-readable instructions by processor 208 causes processor 208 to display with one or more stimuli to the animal using display device 202, accept input from the animal using input device 204, make a dispensing decision based on the input, and dispense a reward using reward dispenser 206 based on the dispensing decision. A different reward or a different reward quantity may be dispensed using reward dispenser 206 for different stimuli selected by the animal. In one or more embodiments, processor 208 is further configured to track nutritional intake information based on a quantity of food reward dispensed by reward dispenser 206).

As to claim 40, Araujo and Mayfield disclose the limitations of claim 39 further comprising the method recited in claim 39, the method further comprising: identifying the designated non-human animal (Araujo: [0068]-[0069]: In one or more embodiments, processor 208 is further configured to determine the identity of an animal interacting with the cognitive enrichment system 200. Processor 208 may be configured to distinguish an identity of a first animal registered with cognitive enrichment system 200 and a second animal registered with cognitive enrichment system 200), the designated non-human animal being one of a plurality of non-human animals having provided input at the location (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer) selecting the designated reinforcement scheme from a plurality of reinforcement schemes to provide to the identified designated non-human animal (Araujo: [0030], [0073], [0105], [0108], FIG. 6-11: a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer). 

As to claim 41, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising: dynamically generating the testing media unit (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill) based on a plurality of component media parts (Araujo: [0053], [0096], FIG. 1 and FIG. 6: Module data store 612 includes stimuli file store 616. In one or more embodiments, stimuli file store includes stimuli file data, such as image data, sound data, and animation data associated with one or more modules. Stimuli file data may be stored and provided along with each downloaded module to enable the execution of the module on cognitive enrichment systems 602-606).

As to claim 42, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising: activating an attraction device (Mayfield: FIG. 1 the target 190) to attract the designated non-human animal to the location (Mayfield: Abstract, column 3 lines 44-column 4 lines21, column 5 lines 54-67, column 6 lines 35-column 7 lines 10, FIG. 1, and FIG. 5: Use of the remote motion detector 61R allows for an extended area in which a cat may be stimulated to play with the cat exercise toy 10. The only limitation to the location of the remote motion detector 61R, and the corresponding location and size of the response urea 110R, is that a cat entering the response area 110R should be able to see or hear the target 190 that is moved responsive to the cat entering the response area 110R).

As to claim 46, Araujo and Mayfield disclose the limitations of claim 30 further comprising the method recited in claim 30, the method further comprising:
based at least in part on the second input, identifying a first segment of the testing media unit that includes the identified characteristic and a second segment of the testing media unit that does not include the identified characteristic (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3-5: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill).

As to claim 48, Araujo and Mayfield disclose all the system limitations as claimed that mirrors the method steps in claim 30; thus, claim 48 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 30, and the details are as followings:
a system comprising:
a presence sensor configured to receive first input indicating that a designated non-human animal is at a location (Mayfield: Abstract, column 3 lines 44-column 4 lines21, column 5 lines 54-67, column 6 lines 35-column 7 lines 10, FIG. 1, and FIG. 5: Use of the remote motion detector 61R allows for an extended area in which a cat may be stimulated to play with the cat exercise toy 10. The only limitation to the location of the remote motion detector 61R, and the corresponding location and size of the response urea 110R, is that a cat entering the response area 110R should be able to see or hear the target 190 that is moved responsive to the cat entering the response area 110R), wherein the designated non-human animal is pre-trained by exposure to a plurality of training media units known to exhibit a characteristic of interest (Araujo: [0065], [0084], and FIG. 3: In an exemplary multi-leveled battery of cognitive training exercises, a preliminary level may be used to acclimate the animal to the cognitive enrichment system. A reward level may be used to acclimate the animal to the presentation of the reward, including the method of delivery of the reward. An object level may be used for associating an object selection with a reward. During an object level trial, a stimulus is presented to the animal, and the animal earns the reward by selecting the stimulus. A discrimination level may be used for associating a specific object with a reward. During a discrimination level trial, two or more stimuli are presented to the animal, and the animal earns the reward by selecting the correct stimulus associated with the reward. A reversal level may be used to disassociate a previously learned association between a reward and a specific object. During a reversal level trial, two or more stimuli are presented to the animal, where selection of a first stimulus was previously rewarded. The animal earns the reward by selecting a second stimulus that was previously unrewarded);
a media output device (Araujo: FIG. 2 the display 202) configured to present at the location a testing media unit (Araujo: [0058] and FIG. 3 the stimuli 310-316) that may exhibit the characteristic of interest (Araujo: Abstract, [0028], [0058], [0067], [0074]-[0075], [0083]-[0085], [0092], and FIG. 3: In one or more embodiments, visual stimuli are displayed on display device 202. Visual stimuli may include any displayable image. In one or more embodiments, visual stimuli differ from each other in color, shape, and size in a manner typically discernable by the type of animal);
an input sensor (Araujo: FIG. 2 the input device 204 and FIG. 3 the stimuli 310-316: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined) configured to accept second input from the designated non-human animal while the designated non-human animal is located at the location (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill); and
a control device configured to classify the testing media unit as either exhibiting or not exhibiting the characteristic of interest (Araujo: Abstract, [0059], [0083]-[0085], and FIG. based at least in part on the second input (Araujo: FIG. 2 the input device 204) and to store an indication as to whether the testing media unit exhibits the characteristic of interest (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 49, Araujo and Mayfield disclose the limitations of claim 48 further comprising the system recited in claim 48, wherein the testing media unit is presented to a plurality of non-human animals including the designated non-human animal (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the , and wherein classifying the testing media unit as either exhibiting or not exhibiting the characteristic of interest (Araujo: FIG. 3 the stimuli 310-316: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined) based at least in part on the second input is based at least in part on a plurality of input signals received from the plurality of non-human animals (Araujo: Abstract, [0059], [0083]-[0085], and FIG. 3: Cognitive enrichment system 200 further includes at least one input device 204. Input device 204 is configured to accept input from the animal. In one or more embodiments, the input corresponds to a selection of a stimuli displayed by display device 202. Input device 204 may include an image capture device, a sound recording device, one or more sensors, or any other device capable of interpreting input from the animal).

As to claim 50, Araujo and Mayfield disclose the limitations of claim 48 further comprising the system recited in claim 48, wherein the control device is further configured to identify the designated non-human animal (Araujo: [0068]-[0069]: In one or more embodiments, processor 208 is further configured to determine the identity of an animal interacting with the cognitive enrichment system 200. Processor 208 may be configured to distinguish an identity of a first animal registered with cognitive enrichment system 200 and a second animal registered with cognitive enrichment system 200), the designated non-human animal being one of a plurality of non-human animals having provided input at the location (Araujo: [0030], [0073], [0105], [0108], FIG. 6-11: a comparison of the local data and the cloud the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 51, Araujo and Mayfield disclose the limitations of claim 48 further comprising the system recited in claim 48, wherein the control device is further configured to update a historical performance record based at least in part on the second input (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 52, Araujo and Mayfield disclose the limitations of claim 51 further comprising the system recited in claim 51, wherein whether the testing media unit exhibits the characteristic of interest is determined at least in part based on the historical performance record (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step 710, where a comparison of the local data and the cloud data is displayed. In one or more embodiments, the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer).

As to claim 58, Araujo and Mayfield disclose all the one or more non-transitory computer readable media having instructions stored therein for performing a method limitations as claimed that mirrors the method steps in claim 30; thus, claim 58 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 30, and the details are as followings:
one or more non-transitory computer readable media having instructions stored therein for performing a method, the method comprising:
receiving first input indicating that a designated non-human animal is at a location (Mayfield: Abstract, column 3 lines 44-column 4 lines21, column 5 lines 54-67, column 6 lines , wherein the designated non-human animal is pre-trained by exposure to a plurality of training media units known to exhibit a characteristic of interest (Araujo: [0065], [0084], and FIG. 3: In an exemplary multi-leveled battery of cognitive training exercises, a preliminary level may be used to acclimate the animal to the cognitive enrichment system. A reward level may be used to acclimate the animal to the presentation of the reward, including the method of delivery of the reward. An object level may be used for associating an object selection with a reward. During an object level trial, a stimulus is presented to the animal, and the animal earns the reward by selecting the stimulus. A discrimination level may be used for associating a specific object with a reward. During a discrimination level trial, two or more stimuli are presented to the animal, and the animal earns the reward by selecting the correct stimulus associated with the reward. A reversal level may be used to disassociate a previously learned association between a reward and a specific object. During a reversal level trial, two or more stimuli are presented to the animal, where selection of a first stimulus was previously rewarded. The animal earns the reward by selecting a second stimulus that was previously unrewarded);
presenting a testing media unit (Araujo: [0058] and FIG. 3 the stimuli 310-316) that may exhibit the characteristic of interest on a media output device (Araujo: FIG. 2 the display 202) at the location (Araujo: Abstract, [0028], [0058], [0067], [0074]-[0075], [0083]-[0085], [0092], and FIG. 3: In one or more embodiments, visual stimuli are displayed on display device 202. ;
receiving second input from an input sensor configured to accept input (Araujo: FIG. 3 the stimuli 310-316: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined) from the designated non-human animal while the designated non-human animal is located at the location (Araujo: Abstract, [0028], [0061]-[0064], [0067], [0068], [0073], [0083], and FIG. 3: stimuli 310-316 displayed on touch-screen device 302 are objects displayed in game, where a correct response may be determined. The dispensing decision is based on a comparison of the input from the animal to the correct response. The game may be configured to evaluate and/or improve one or more skills of the animal, such as a cognitive skill, a coordination skill, a memory skill, a speed skill, an accuracy skill, a behavioral skill, or any other skill);
classifying the testing media unit via a control device as either exhibiting or not exhibiting the characteristic of interest (Araujo: Abstract, [0059], [0083]-[0085], and FIG. 3: Cognitive enrichment system 200 further includes at least one input device 204. Input device 204 is configured to accept input from the animal. In one or more embodiments, the input corresponds to a selection of a stimuli displayed by display device 202. Input device 204 may include an image capture device, a sound recording device, one or more sensors, or any other device capable of interpreting input from the animal) based at least in part on the second input (Araujo: FIG. 2 the input device 204); and
storing an indication as to whether the testing media unit exhibits the characteristic of interest (Araujo: [0030], [0073], [0105], [0108], and FIG. 6-11: Processing continues to step the comparison allows a user to view the differences between the animal and similar animals regarding information such as menu choice data, nutritional intake data, cognitive data, performance data, activity data, behavioral data, physiological data, or any other recordable data. In one or more embodiments, the comparison is displayed on a display device of the cognitive enrichment device. The comparison may also be displayed on any remote computing device authorized to access local information, such as a cellular telephone, a smart phone, a PDA, a mobile computer, any other mobile computing device, a computer, a server, or any other computer). 

Claims 36-37, 45, 47, 53, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo – US 2012/0240863 A1) in view of Mayfield et al. (Mayfield – US 5,657,721) and further in view of Araujo II (Araujo II – US 2012/0077159 A1).

As to claim 36, Araujo and Mayfield disclose the limitations of claim 33 except for the claimed limitations of the method recited in claim 33, the method further comprising: determining a response time between presenting of the testing media unit and receiving the second input; and storing the response time in the historical performance record.
However, it has been known art of cognitive enrichment system to implement determining a response time between presenting of the testing media unit and receiving the second input; and storing the response time in the historical performance record, as suggested by Araujo II, which discloses determining a response time between presenting of the testing media unit and receiving the second input; and storing the response time in the historical performance record (Araujo II: [0082]-[0091]: One or more embodiments include one or more target training levels. In one or more target training levels, speed, accuracy and other factors may be measured. Objects, such as object displayed on an automated stimuli system, may appear with increasing difficulty for target training, such as an increase in speed, a decrease in size, an increase in distraction objects displayed, and any other factor, [0108], and FIG. 5: Calculations may also be provided based on a learning criterion, other rules, subject accuracy, subject response time, and any other recordable data).
Therefore, in view of teachings by Araujo, Mayfield, and Araujo II, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the cognitive enrichment system of Araujo and Mayfield, to include determining a response time between presenting of the testing media unit and receiving the second input; and storing the response time in the historical performance record, as suggested by Araujo II. The motivation for this is implement a designated area for training animals.

As to claim 37, Araujo, Mayfield, and Araujo II disclose the limitations of claim 33 further comprising the method recited in claim 33, the method further comprising: detecting an anomaly based at least in part on the historical performance record (Araujo II: [0082]-[0091]: the automated stimulus system is used to rate one or more subjects based on performance in accordance with the described systems and methods for cognitive assessment and training. In one or more embodiments, a qualification threshold is used to determine suitability of the subject for a particular purpose. The qualification threshold may be based on at least one of cognitive ability, learning rate, or any other objective measurement produced based on one or more sessions. For example, the qualification threshold may be used to determine acceptance of the subject into a specialized training program, such as a service animal training program).

As to claim 45, Araujo, Mayfield, and Araujo II disclose the limitations of claim 30 further comprising the method recited in claim 30, wherein the designated non-human animal is selected from the group consisting of: a cow, a chicken, and a pig (Araujo II: [0049] and FIG. 1 the subject animal 108: Subject 108 is an animal subject, including a domesticated animal, such as a household animal, a companion animal, a service animal, or any other type of domesticated animal. In one or more embodiments of the apparatus for cognitive assessment and training, the animal subject is a canine. The animal subject may also be selected from other animals, such as dogs, horses, birds and cats, or any other animal).

As to claim 47, Araujo, Mayfield, and Araujo II disclose the limitations of claim 30 further comprising the method recited in claim 30, wherein the designated non-human animal is a chicken (Araujo II: [0049] and FIG. 1 the subject animal 108: Subject 108 is an animal subject, including a domesticated animal, such as a household animal, a companion animal, a service animal, or any other type of domesticated animal. In one or more embodiments of the apparatus for cognitive assessment and training, the animal subject is a canine. The animal subject may also be selected from other animals, such as dogs, horses, birds and cats, or any other animal: In this rejection, Examiner interpret chicken is a bird), and wherein the testing media unit is an image, and wherein the characteristic of interest is a person (Araujo: [0074] Araujo II: [0074]-[0078] and FIG. 4: The subject may be trained to activate automated stimulus system 400 through the touch-screen interface to select the displayed visual stimuli 404-410 to receive a reward. After a subject is trained to use the touch-screen interface, display 402 may be configured to record touch-based input of the subject).

As to claim 53, Araujo, Mayfield, and Araujo II disclose the limitations of claim 51 further comprising the system recited in claim 51, wherein the control device is further configured to determine a response time between presenting of the testing media unit and receiving the second input and to store the response time in the historical performance record (Araujo II: [0082]-[0091]: One or more embodiments include one or more target training levels. In one or more target training levels, speed, accuracy and other factors may be measured. Objects, such as object displayed on an automated stimuli system, may appear with increasing difficulty for target training, such as an increase in speed, a decrease in size, an increase in distraction objects displayed, and any other factor, [0108], and FIG. 5: Calculations may also be provided based on a learning criterion, other rules, subject accuracy, subject response time, and any other recordable data).

As to claim 57, Araujo, Mayfield, and Araujo II disclose the limitations of claim 49 further comprising the system recited in claim 49, wherein the designated non-human animal is a chicken (Araujo II: [0049] and FIG. 1 the subject animal 108: Subject 108 is an animal subject, including a domesticated animal, such as a household animal, a companion animal, a service animal, or any other type of domesticated animal. In one or more embodiments of the apparatus for cognitive assessment and training, the animal subject is a canine. The animal birds and cats, or any other animal: In this rejection, Examiner interpret chicken is a bird), and wherein the testing media unit is an image, and wherein the characteristic of interest is a person (Araujo: [0074] and FIG. 3 and Araujo II: [0074]-[0078] and FIG. 4: The subject may be trained to activate automated stimulus system 400 through the touch-screen interface to select the displayed visual stimuli 404-410 to receive a reward. After a subject is trained to use the touch-screen interface, display 402 may be configured to record touch-based input of the subject).

Claims 38 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo – US 2012/0240863 A1) in view of Mayfield et al. (Mayfield – US 5,657,721) and Araujo II (Araujo II – US 2012/0077159 A1) and further in view of Menkes (Menkes – US 2013/0014706 A1).

As to claim 38, Araujo, Mayfield, and Araujo II disclose the limitations of claim 37 further comprising a method of detecting anomaly from an animal (Araujo II: [0082]-[0091]: the automated stimulus system is used to rate one or more subjects based on performance in accordance with the described systems and methods for cognitive assessment and training. In one or more embodiments, a qualification threshold is used to determine suitability of the subject for a particular purpose. The qualification threshold may be based on at least one of cognitive ability, learning rate, or any other objective measurement produced based on one or more sessions. For example, the qualification threshold may be used to determine acceptance of the subject into a specialized training program, such as a service animal training program) except for the claimed limitations of the method recited in claim 37, the method further comprising: based at least in part on the anomaly, transmitting a warning message regarding a status of the designated non-human animal.
However, it has been known in the art of animal monitoring system to implement the method further comprising: based at least in part on the anomaly, transmitting a warning message regarding a status of the designated non-human animal, as suggested by Menkes, which discloses the method further comprising: based at least in part on the anomaly, transmitting a warning message regarding a status of the designated non-human animal (Menkes: Abstract, [0054], and FIG. 1: The following are non-limiting examples of vital sign and/or other physiological data for dogs acquired from sensor elements 30. In general, dog sounds recorded by the microphone 30c may be combined with information from other sensor elements 30 regarding dog postures and dog movements and this may be further combined with information from other sensor elements 30 such as temperature, respiration rate and pulse and other available data such as the time of day, the ambient temperature, the pet's normal behavior, the context etc. The processor 40 may reach conclusions about the presence of a high probability of medical conditions suffered by dogs or cats or other pet animals, such as hypothermia, hyperthermia, slow heart rate, normal or abnormal sinus arrhythmia, ear infections, torn ligaments, gastric dilatation, dyspnea, gastritis, pruritus and osteoarthritis. For example, hypothermia occurs when heat loss/output exceeds heat production. It can happen in cold weather, especially to small or sick animals, or under sedation or anesthesia. If low body temperature is recorded by the sensor elements 30 at a time when the ambient temperature is very cold, an alert may be sent. In another case, if a slower than normal heart rate is detected by sensor elements 30 in a pet animal the movements of the pet animal may be checked to determine if an alert needs to be sent. In general, the pulse rate may be compared if the sensor 30 input indicates movements consistent with an ear infections and the microphone sensor indicates sounds of pain when the ears are touched, an alert may be sent. Inflammation of the bones and joints is a common disease of older dogs. If the sensor input indicates decreased or change in activity relative to the time of day and sounds of pain, an alert may be transmitted).
Therefore, in view of teachings by Araujo, Mayfield, Araujo II, and Menkes, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the cognitive enrichment system of Araujo, Mayfield, Araujo II, to include the method further comprising: based at least in part on the anomaly, transmitting a warning message regarding a status of the designated non-human animal, as suggested by Menkes. The motivation for this is to inform a status of an animal.

As to claim 54, Araujo, Mayfield, Araujo II, and Menkes disclose the limitations of claim 51 further comprising the system recited in claim 51, wherein the control device is further configured to detect an anomaly based at least in part on the historical performance record (Araujo II: [0082]-[0091]: the automated stimulus system is used to rate one or more subjects based on performance in accordance with the described systems and methods for cognitive assessment and training. In one or more embodiments, a qualification threshold is used to determine suitability of the subject for a particular purpose. The qualification threshold may be based on at least one of cognitive ability, learning rate, or any other objective measurement produced based on one or more sessions. For example, the qualification threshold may be used to determine acceptance of the subject into a specialized training program, such as a service animal training program) and to transmit a warning message regarding a status of the designated non-human animal based at least in part on the anomaly (Menkes: Abstract, [0054], and FIG. 1: The following are non-limiting examples of vital sign and/or other physiological data for dogs acquired from sensor elements 30. In general, dog sounds recorded by the microphone 30c may be combined with information from other sensor elements 30 regarding dog postures and dog movements and this may be further combined with information from other sensor elements 30 such as temperature, respiration rate and pulse and other available data such as the time of day, the ambient temperature, the pet's normal behavior, the context etc. The processor 40 may reach conclusions about the presence of a high probability of medical conditions suffered by dogs or cats or other pet animals, such as hypothermia, hyperthermia, slow heart rate, normal or abnormal sinus arrhythmia, ear infections, torn ligaments, gastric dilatation, dyspnea, gastritis, pruritus and osteoarthritis. For example, hypothermia occurs when heat loss/output exceeds heat production. It can happen in cold weather, especially to small or sick animals, or under sedation or anesthesia. If low body temperature is recorded by the sensor elements 30 at a time when the ambient temperature is very cold, an alert may be sent. In another case, if a slower than normal heart rate is detected by sensor elements 30 in a pet animal the movements of the pet animal may be checked to determine if an alert needs to be sent. In general, the pulse rate may be compared to the respiration rate over time to see if the heart rate increases when the animal takes a breath. Regarding ear infections in a dog, if the sensor 30 input indicates movements consistent with an ear infections and the microphone sensor indicates sounds of pain when the ears are touched, an alert may be sent. Inflammation of the bones and joints is a common disease of the sensor input indicates decreased or change in activity relative to the time of day and sounds of pain, an alert may be transmitted).

Claims 43-44 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Araujo (Araujo – US 2012/0240863 A1) in view of Mayfield et al. (Mayfield – US 5,657,721) and Araujo II (Araujo II – US 2012/0077159 A1) and further in view of Staples (Staples – US 2007/0083896 A1).

As to claim 43, Araujo, Mayfield, and Araujo II discloses the limitations of claim 30 further comprising the method recited in claim 30, wherein the location comprises a testing chamber (Araujo II: [0058]-[0059] and FIG. 2 the subject chamber 240: Cognitive assessment and training apparatus 200 includes stimuli chamber 242 and subject chamber 240. Stimuli chamber 242 and subject chamber 240 are divided by divider 208) except for the claimed limitations of a presence sensor, and wherein the first input is received from the presence sensor when the designated non-human animal enters the testing chamber.
However, it has been known in the art of monitoring location of an animal to implement a presence sensor, and wherein the first input is received from the presence sensor when the designated non-human animal enters the testing chamber, as suggested by Staples, which discloses a presence sensor, and wherein the first input is received from the presence sensor when the designated non-human animal enters the testing chamber (Staples: [0008] and FIG. 1-3 the pressure sensor 12A: The pressure sensor detects the presence of an entity such as a person, an animal, or an object by the presence of pressure on the sensor. The pressure sensor may detect the presence of something if the designated area is meant to be vacant, or alternatively may 
Therefore, in view of teachings by Araujo, Mayfield, Araujo II, and Staples, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the cognitive enrichment system of Araujo, Mayfield, and Araujo II, to include a presence sensor, and wherein the first input is received from the presence sensor when the designated non-human animal enters the testing chamber, as suggested by Staples. The motivation for this is to implement a known alternative sensor for detecting presence/absence of an animal at a designated location.

As to claim 44, Araujo, Mayfield, Araujo II, and Staples disclose the limitations of claim 43 further comprising the method recited in claim 43, wherein the testing chamber is an enclosure comprising a plurality of walls and an opening in one of the walls (Araujo II: [0053] and FIG. 1: Cognitive assessment and training apparatus 100 includes at least one side panel 140-146. Cognitive assessment and training apparatus 100 further includes base panel (not shown), and optionally, top panel (not shown). Side panels 140-146, base panel, and optional top panel are configured to assemble to form testing chamber 150, including subject chamber 106 and stimuli chamber 102 and Staples: [0008] and FIG. 1-3 the pressure sensor 12A: The pressure sensor detects the presence of an entity such as a person, an animal, or an object by the presence of pressure on the sensor. The pressure sensor may detect the presence of something if the designated area is meant to be vacant, or alternatively may detect the absence of something in the designated area if the designated area is meant to be occupied).

As to claim 55, Araujo, Mayfield, Araujo II, and Staples disclose the limitations of claim 49 further comprising the system recited in claim 49, wherein the location comprises a testing chamber (Araujo II: [0058]-[0059] and FIG. 2 the subject chamber 240: Cognitive assessment and training apparatus 200 includes stimuli chamber 242 and subject chamber 240. Stimuli chamber 242 and subject chamber 240 are divided by divider 208), and wherein the first input is received from the presence sensor when the designated non-human animal enters the testing chamber (Staples: [0008] and FIG. 1-3 the pressure sensor 12A: The pressure sensor detects the presence of an entity such as a person, an animal, or an object by the presence of pressure on the sensor. The pressure sensor may detect the presence of something if the designated area is meant to be vacant, or alternatively may detect the absence of something in the designated area if the designated area is meant to be occupied).

As to claim 56, Araujo, Mayfield, Araujo II, and Staples disclose the limitations of claim 55 further comprising the system recited in claim 55, wherein the testing chamber is an enclosure comprising a plurality of walls and an opening in one of the walls (Araujo II: [0053] and FIG. 1: Cognitive assessment and training apparatus 100 includes at least one side panel 140-146. Cognitive assessment and training apparatus 100 further includes base panel (not shown), and optionally, top panel (not shown). Side panels 140-146, base panel, and optional top panel are configured to assemble to form testing chamber 150, including subject chamber 106 and stimuli chamber 102 and Staples: [0008] and FIG. 1-3 the pressure sensor 12A: The pressure sensor detects the presence of an entity such as a person, an animal, or an object by the presence of pressure on the sensor. The pressure sensor may detect the presence of something if the .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Berckmans et al., US 2022/0022426 A1, discloses device for monitoring the status of a livestock facility.
Betts-Lacroix et al., US 10,959,398 B1, discloses experimental animal behavioral research methods and apparatuses.
Roberson et al., US 2020/0060225 A1, discloses devices and methods for analyzing animal behavior.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684